DETAILED ACTION
Claims 1-30 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 27, 2021 has been entered and considered by the examiner. By the amendment, claims 15-17 are amended.

                                                                Response to Arguments
4.             Following applicant arguments, the previous 112 rejection is Withdrawn.
5.            Following Applicants arguments, the 101 rejection of the claims is Maintained. 
6.            Following Applicants arguments, the 103 rejection of the claims is Maintained. 


Response to 35 USC 101 arguments

7.           Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 

Applicant arguments
Applicant respectfully disagrees with the conclusion of the Office Action that the claims are directed to an abstract idea under the first part of the Alice inquiry. Applicant submits that the present case is analogous to that of McRO, Inc. v. Bandai Namco Games America, Inc. et all. (Fed. Cir. Sept. 13, 2016). In McRO, 
The recited claims similarly provide a set of specific rules for improving the technological result of a conventional industry practice. Particularly, the claims provide a method of designing parts with highly efficient structures that depart from conventional computer aided design (CAD) techniques by “growing” a cell body on a cell-by-cell basis and updating the structure during growth. This is accomplished via the specific steps of:
generating successive cells to form a cell body including the at least one initial cell, the generation being a function of the environment parameters and cell parameters of cells of the cell body; 
determining updated cell parameters in response to a simulated stimulus applied to the cell body, the stimulus including at least one of a force, a radiation source, and a chemical reaction;
modifying the cell parameters of the successive cells based on a value corresponding to the cell parameters of neighboring cells;
generating new cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification;

Examiner response
Unlike the claims in McRO that solved the improvement in computer technology by using computer software for the rapid, efficient lip synchronization and manipulation of character facial expressions, the instant application is different than the McRO and thus, the instant claim must be analyzed differently than the McRO even though they both falls into the same computer aided design. The “growing” a cell body on a cell-by-cell basis and updated the structure during growth is merely linked the use of the 


Response to 35 USC 102 arguments

8.           Applicant’s arguments regarding the 35 USC 102 rejection have been fully considered but are not persuasive.
Applicant arguments
The Office Action attributes the limitation of “defining a geometry for an object based on a geometry of the cell body” (found in independent claims 1 and 30) to the containers of Newman. Newman describes 

Examiner response
Examiner consider the container as the object that describes the geometry. Examiner further cite the para 404-420 where one or more cells are attached/connected to form the cell body and the structure of the cell body defines the geometry.  See Newman para 404-420 and 14B- the stepPhysics function can be configured to carry out a predetermined number of cell position adjustments designed to reduce the extent of overlap or overshoot, such that changes in volume and position from division, growth, or death preserve overall cell shape and intercellular contact. During and/or following cell division events, adhesion connections between cells can be resolved. In one embodiment, the proximity of the associated cell's surface to the surfaces of the new daughter cells can be determined. Following a cell-division event, the stepPhysics function can determine if the connecting neighboring cell is closer to the surface of one of the daughters than the other. The closest daughter cell can be assigned the already established adhesion connection. Cell connections/adhesions can be modeled as a mathematical graph where the cells are represented by vertices and the connections represented by edges. Cell position can be calculated with reference to other cells, such as connected cells, or as an absolute position in the virtual environment. For example, a cell can be tracked during simulation with reference to the cell's absolute position in the general environment space. If the cell moves, its new location can be recalculated as a function of that translocation across the total space. For example, the plurality of connections that can associate cells to other cells, can determine the relative position between the cells. For instance, if two cells are connected by a positional connection, the connection information generated during simulation can include information relating to a separation distance between the cells as well as a relative direction. Examiner consider the cell position and volume defines the geometry of an object that happens due to division, growth. 


                                                       Claim Rejections - 35 USC §101
9.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
10.             Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-30 are directed to method or process that falls on one of statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
 generating a simulated environment including at least one initial cell, the simulated environment being defined by environment parameters; (this claims were directed to mental processes because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes)
generating successive cells to form a cell body including the at least one initial cell, the generation being a function of the environment parameters and cell parameters of cells of the cell body; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim includes the mathematical features such as function. If a claim, under its broadest reasonable interpretation, covers a mental process or mathematical features, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.) 
determining updated cell parameters in response to a simulated stimulus applied to the cell body, the stimulus including at least one of a force, a radiation source, and a chemical reaction; (these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper so it falls with the Mental Process of abstract ideas)
modifying the cell parameters of the successive cells based on a value corresponding to the cell parameters of neighboring cells; (These claims were directed to mental processes that could be performed in the human mind or with the aid of pencil and paper)
generating new cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification; (The claim here merely amount in creating and modifying cells and based on abstract input data. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim includes the mathematical features such as function. If a claim, under its broadest reasonable interpretation, covers a mental process or mathematical features, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.) 
 and
defining a geometry for an object based on a geometry of the cell body. (These claims were directed to mental processes that could be performed in the human mind or with the aid of pencil and paper)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities is known to the industry. Thus, claim 1 is not patent eligible.


Claim 2 further recites wherein a successive cell is adjacent to the face of an existing cell. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. Claim 2 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible.

Claim 3 further recites wherein the environment parameters define a start location and an end location, the cell body extending between the start location and the end location. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1.  Claim 3 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 3 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 4 further recites wherein the generation of successive cells progresses from the start location to locations that form a shortest route from the cells in the cell body to the end location. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 4 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 4 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 5 further wherein the environment parameters include at least one of a growth rate, a gravity force, and a force applied to a surface adjacent to the cell body. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 5 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 5 is not patent eligible.

Claim 6 recites wherein the cell parameters include at least one of a value corresponding to strain exhibited by a cell, a temperature of the cell, or an age of the cell. These limitations is only the description of cell parameters and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 6 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 6 is not patent eligible.

Claim 7 further recites wherein the stimulus includes at least one of a gravity force, a friction force, a tension force, a rotational force, a linear force, a pressure force, a constraint of degrees of freedom, and a contact force applied by an assembly within the simulated environment. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 7 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 7 is not patent eligible.

Claim 8 further recites wherein the chemical reaction includes an electrolytic action. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 8 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 7 is not patent eligible.

Claim 9 further recites wherein the environment parameters define a surface of an assembly within the simulated environment, the surface applying the simulated stimulus to cells adjacent to the surface. These 
 Claim 9 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 9 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 10 further recites wherein the environment parameters define a volume requiring occupation by the cell body. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 10 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 11 further recites wherein the environment parameters define a volume prohibiting occupation by the cell body. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 11 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 11 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1


Claim 12 further recites wherein the environment parameters 1) define a volume, 2) enable growth of the cell body within the volume, and 3) prohibit growth of the cell body outside of the volume following 
Claim 12 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.




Claim 13 further recites wherein the environment parameters include at least one of a maximum thickness of the cell body, a minimum thickness of the cell body, and a growth direction. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 13 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 13 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 14 further recites detecting a violation of the environment parameters, the violation including at least one of 1) a failure of the cell body to occupy a required volume, 2) an occupation of a prohibited volume, and 3) failure to connect a start location and an end location via the cell body. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.




Claim 15 further recites modifying the cell body includes modifying the cell body to correct the violation. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 16 further recites modifying the cell body includes adding further successive cells to the cell body, the location of the further successive cells being determined based on the environment parameters and the at least one force. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 16 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim 17 further recites modifying the cell body includes removing a subset of the successive cells from the cell body, the subset being determined based on the environment parameters and the at least one force. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas and do not contain any additional elements beyond those considered with respect to claim 1.
Claim 17 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 18 further recites selecting an existing cell of the cell body; defining a growth direction from the existing cell to an end location; determining a set of locations for potential new cells adjacent to the existing cell; and selecting one of the set of locations based on at least one of: 1) a relative deviation from the growth direction, and 2) strain exhibited by a face of the existing cell. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 18 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 18 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 19 further recites wherein each of the successive cells and the at least one initial cell defines a respective volume within the simulated environment. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 




Claim 20 further recites wherein the geometry for the object corresponds to the respective volume of each of the successive cells and the at least one initial cell. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 20 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 20 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 21 further recites wherein defining the geometry for the object includes generating a modified geometry of the cell body, the modified geometry having a plurality of additional slant faces at the surface of the modified geometry. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. 
Claim 21 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 21 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 22 further recites determining completion of the cell body based on 1) an indication that at least one expression involving the environment parameters evaluate to true, and 2) an indication that the 
Claim 22 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 22 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim 23 further recites wherein defining the geometry for the object is in response to the determined completion. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 23 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 23 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.


Claim 24 further recites determining an immediate strain parameter and a strain concentration parameter for each cell of the cell body, the immediate strain parameter indicating a degree of simulated strain at the cell; and modifying the strain concentration parameter for each cell based on the corresponding immediate strain parameter and strain concentration parameters of neighboring cells. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. These limitations is merely specify the existing abstract idea identified in claim 1 and do not go beyond the generally linking the use 



Claim 25 further recites determining the degree of simulated strain at the cell based on an effect on the cell, the effect being related to the simulated stimulus. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. 
Claim 25 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 25 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.




 Claim 26 further recites simulating at least one of a strain, a stress, and a displacement in reaction to the simulated stimulus. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 26 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 26 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim 27 further recites selectively spawning new cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 27 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 27 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.




Claim 28 further recites selectively terminating cells based on a measure of at least one simulated chemical at cells of the cell body. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 28 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 28 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim 29 further recites terminating cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification. Under the broadest reasonable 
Claim 29 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 29 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.




Regarding claim 30
Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claim: 30 is directed to method or process that falls on one of statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 30 recites:
 generating a simulated environment including an assembly; (this claims were directed to mental processes because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes)
defining a start location and an end location within the simulated environment; (this claims were directed to mental processes because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes)
generating at least one initial cell at the start location; (These claims were directed to mental processes that could be performed in the human mind or with the aid of pencil and paper)
 (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim includes the mathematical features such as function. If a claim, under its broadest reasonable interpretation, covers a mental process or mathematical features, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.) 
generating the successive cells to form a cell body including the at least one initial cell, the cell body extending from the start location to the end location and including a portion adjacent to the assembly; (these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper so it falls with the Mental Process of abstract ideas)
modifying the cell parameters of the successive cells based on a value corresponding to the cell parameters of neighboring cells; (These claims were directed to mental processes that could be performed in the human mind or with the aid of pencil and paper)
modifying the cell body in response to at least one simulated force applied to the cell body; (The claim here merely amount in creating and modifying cells and based on abstract input data. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Process” grouping of abstract ideas.) 
 and
defining a geometry for an object based on a geometry of the cell body. (These claims were directed to mental processes that could be performed in the human mind or with the aid of pencil and paper)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim invention contains the additional element of simulated environment for defining the geometry of the objects which are generic computer components and amount to no more than using generic computer to perform generic computer functions. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities is known to the industry. Thus, claim 30 is not patent eligible.


Claim Rejections - 35 USC § 102
11.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



12.            Claims 1, 3-20 and 22-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newman et al., (PUB NO: US  20100153082 A1) , hereinafter Newman.

Regarding claim 1  
Newman teaches a method of defining a geometry of an object (see ¶ 581-583- The <InitialShape> tag allows a user to determine the initial shape of cells in a particular cell line. In some embodiments, a <Spherical> tag option specifies a style with initialized cells are close packed subunits in a spherical manner. The <InitialSize> tag option specifies the number of sub-spheres in the initial cell placed in the environment at the beginning of the simulation), comprising

generating a simulated environment including at least one initial cell, the simulated environment being defined by environment parameters; (see ¶ 73-The method can further include placing at least one virtual cell in the virtual environment. In some embodiments, the virtual cell can contain at least one resource capable of activating a gene unit assigned to the virtual cell. ¶ 85- A "virtual cell", as used herein, is a computer-simulated analogue of a biological cell (e.g., a modeled cell, a simulated cell, etc.). See ¶ 92-function or set of functions can be applied to a resource, such that, when present, the resource can affect the state of one or more virtual cells, e.g., through its interaction with other resources and/or gene units in a virtual cell, etc. A resource, whether referred to in a singular or plural form, refers to a collection of a resource type. A resource can be provided a strength value indicating the resource's 

Examiner note: Examiner consider the resources available as the environmental parameters since the resources is relating to intercellular adhesion, cell growth, cell division, and/or other effects of resources in cellular environment.

generating successive cells to form a cell body including the at least one initial cell, the generation being a function of the environment parameters and cell parameters of cells of the cell body; (see ¶ 156- In operation, the cell-centric simulator 11 provides means for receiving configurable simulation information. Such configurable simulation information can include both macro- and micro-environmental parameters, as well as cell-specific parameters. See ¶ 316 and fig 5- fig5 shows interactions between gene units and gene unit products within a virtual cell and in a neighboring virtual cell in accordance with an embodiment of the disclosure. The two cells, with their interior environments, are indicated at 82 and 84 and separated by outer "membranes" 83 and 85 to define an intercellular space 86 between the two cells. See ¶ 346-348-for free-space modeling, the following are considered: (iv) adhering cells to one another so that some cells are considered attached)
Examiner note: Examiner consider the adhering cells forms the cell body which includes at least one initial virtual cell and neighboring cells. The interactions between gene units and gene unit products forms the successive cells.

determining updated cell parameters in response to a simulated stimulus applied to the cell body, the stimulus including at least one of a force, a radiation source, and a chemical reaction; (see 412-413-FIGS. 16A-16D are schematic block diagrams illustrating modeled distribution of forces among solid-spheres upon application of force to one of a group of connected solid-spheres, in the absence (16A and 16B) and presence (16C and 16D) of end-to-end sphere connections in accordance with en embodiment of the disclosure. As illustrated in FIGS. 16A and 16B: if a string of cells, labeled A through G are connected, but the string of cells is bent such that A and G have immediate physical proximity but are not directly connected, then pushing A away from G will not directly affect G. Instead A would drag B along with it and B would drag C and so on. Eventually G might be dragged along, but only when affected by a force from cell F. In a second scenario depicted in FIG. 16C and FIG. 16D, adding adhesion between A and G changes the respective cells' behavior as well as how the remaining cells are affected by an applied force. Adhesion connections can be configured to occur between multiple cells, for example, one cell can be independently connected to many cells. For example, Cell A can be directly connected to adjacent cells B and G, and so it may take more force to pull and/or push cell A since two other cells would also have to be moved.)

Examiner note: Examiner consider the new locations as the updated parameters of the cells after it moved due to the applied force to the cell body as shown in FIG 16A-D.

modifying the cell parameters of the successive cells based on a value corresponding to the cell parameters of neighboring cells; (see ¶ 79-the method for computer modeling can include adjusting one or more parameters of the configurable simulation information. Adjustment of the one or more parameters can include adjusting one or more parameters selected from the group consisting of: (i) a virtual environment resource profile (e.g., the types or distribution of resources); (ii) a chemical-interaction rule; (iii) an action rule; (iv) a physical-interaction rule, and (v) the set of gene units. see ¶ 94-"Physical-interaction rules" can be provided and invoked in silico to simulate how a cell will move in response to its 

Examiner note: Examiner consider adjusting one or more cell parameters in response of physical interaction rules that is based upon neighboring cells.

generating new cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification; (see ¶ 187- The "stepCells" function (block 40) is configured to update and/or refresh cell activity functions that are poised to be affected at that step, including gene activity, gene response, intracellular and intercellular signaling, etc.. For example, the metabolic equations and correlating changes in activity level of gene units can be applied to produce a "new cell state" for each cell. See also ¶ 390-modeling of virtual phenotypes by the ontogeny engine can be performed using a discrete-based environment space organized as a three-dimensional, uniformly divided grid, called "grid space". In this embodiment, uniform spherical shapes represent the cells, with one such spherical cell positionable at each individual grid location. Therefore, adjacent cells are positioned a predetermined and fixed distance from a given cell and can only be in any of the 26 adjacent locations.)

Examiner note: Examiner consider “stepCells function” is the function of cell parameter that do the modification and the metabolic equations and correlating changes in activity level of gene units can be applied to produce a "new cell state" for each cell.
and
defining a geometry for an object based on a geometry of the cell body. (See Newman para 404-420 and 14B- the stepPhysics function can be configured to carry out a predetermined number of cell position adjustments designed to reduce the extent of overlap or overshoot, such that changes in volume and position from division, growth, or death preserve overall cell shape and intercellular contact. During . Following a cell-division event, the stepPhysics function can determine if the connecting neighboring cell is closer to the surface of one of the daughters than the other. The closest daughter cell can be assigned the already established adhesion connection. Cell connections/adhesions can be modeled as a mathematical graph where the cells are represented by vertices and the connections represented by edges. Cell position can be calculated with reference to other cells, such as connected cells, or as an absolute position in the virtual environment. For example, a cell can be tracked during simulation with reference to the cell's absolute position in the general environment space. If the cell moves, its new location can be recalculated as a function of that translocation across the total space. For example, the plurality of connections that can associate cells to other cells, can determine the relative position between the cells. For instance, if two cells are connected by a positional connection, the connection information generated during simulation can include information relating to a separation distance between the cells as well as a relative direction. see ¶ 556-The growth of the simulated cells and other objects can be physically constrained by specifying a container. Containers can define physical entities within the simulation environment. In one embodiment, containers are considered in physical resolution calculation during stepPhysics operations in the same manner as other simulation objects (e.g., cells, ECM). Varying sizes and/or shapes of containers can be selectable when desired for a simulation. For example, a table container can be specified that has an infinite XZ plane at a configured Y coordinate such that the modeled objects in the simulation are constrained to the space above the plane. Other shaped container could be implemented, such as a dish container. In one embodiment, dish container can be configured as a virtual Petri dish with a specified radius centered at the specified X, Y, Z coordinates. In some embodiments, the dish container can have infinitely high walls so the modeled objects can extend infinitely along the Z coordinate.)

Examiner note: Examiner consider the container as the object that describes the geometry where one or more cells are attached/connected to form the cell body and the structure of the cell body defines the geometry.  Examiner consider the cell position and volume defines the geometry of an object that happens due to division, growth



Regarding claim 3  
Newman further teaches wherein the environment parameters define a start location and an end location, the cell body extending between the start location and the end location. (see ¶ 396- detecting cell boundaries so that cell bodies do not simultaneously occupy the same space and/or so that overlapping cell boundaries can be resolved during a stepPhysics function; see ¶  419-cell position can be calculated with reference to other cells, such as connected cells, or as an absolute position in the virtual environment. For example, a cell can be tracked during simulation with reference to the cell's absolute position in the general environment space. If the cell moves, its new location can be recalculated as a function of that translocation across the total space. For instance, if two cells are connected by a positional connection, the connection information generated during simulation can include information relating to a separation distance between the cells as well as a relative direction. In this way, cells can have a "position" relative to other cells. By treating one cell, in a group of cells, as anchored to an absolute position in the environment, absolute positions can be calculated for the remaining cells. Thus, if a single cell is moved such that a group of cells moves with it, the absolute anchor position can be recalculated, without requiring recalculation of the relative connections between the individual cells. See ¶ 667- stepPhysics operations using a free-space model, stepPhysics operations can also be applied to a grid-space model. For example, cells in a grid-space environment can be configured to move from one discrete location to a second discrete location by displacing the object occupying the second discrete location to a third discrete location, etc.)



Regarding claim 4  
Newman further teaches wherein the generation of successive cells progresses from the start location to locations that form a shortest route from the cells in the cell body to the end location. (See 415-the proximity of the associated cell's surface to the surfaces of the new daughter cells can be determined. Following a cell-division event, the stepPhysics function can determine if the connecting neighboring cell is closer to the surface of one of the daughters than the other.see ¶ 417- cell connections/adhesions can be modeled as a mathematical graph where the cells are represented by vertices and the connections represented by edges. In this manner, a cyclic undirected graph can be implemented, allowing operations upon cells using graph theory techniques such as shortest-path algorithms.)



Regarding claim 5  
Newman further teaches wherein the environment parameters include at least one of a growth rate, a gravity force, and a force applied to a surface adjacent to the cell body.(see ¶ 77- In such embodiments, intercellular forces can be applied between a center point of a first virtual cell and a center point of a second virtual cell. See ¶ 609- The user can specify rules which determine how a cell grows. Each rule specifies the resource used for growth, a threshold for that resource which when crossed will cause the cell to consume the resource and add a new subunit, and optionally, a direction which will indicate where the new subunit is to be located. If a direction is specified, the new subunit is placed at the periphery of the cell in the direction indicated, otherwise the subunit is placed at the center of mass of the 


Regarding claim 6  
Newman further teaches wherein the cell parameters include at least one of a value corresponding to strain exhibited by a cell, a temperature of the cell, or an age of the cell. (See ¶ 567 - The Cell tag encompasses various virtual cell parameters, described below in E.3.6.1 to E.3.6.15. see E3.6.11 MProperties and ¶ 602-This tag contains the settings for the mechanical properties of a cell: Rigidity, Elasticity and Plasticity. See TABLE-US-00061 for the value [corresponds to the strain])


Regarding claim 7  
Newman further teaches wherein the stimulus includes at least one of a gravity force, a friction force, a tension force, a rotational force, a linear force, a pressure force, a constraint of degrees of freedom, and a contact force applied by an assembly within the simulated environment. (See ¶ 546- The Simulation tag encloses parameters for simulation conditions, as described below in Subsections E.3.1 to E.3.7: see ¶ 560- Simulated gravity is added with the <Gravity> tag. Its value adjusts the gravitational force applied throughout the environment)

Regarding claim 8  
Newman further teaches wherein the chemical reaction includes an electrolytic action. (See ¶ 326- The cell as a whole is responsible for gene transcription based on total concentrations of internal resources across all subunits. See ¶ 334-internal resources redistributed at different rates based on size and electrochemical properties.)

Regarding claim 9  
Newman further teaches wherein the environment parameters define a surface of an assembly within the simulated environment, the surface applying the simulated stimulus to cells adjacent to the surface. (See ¶ 233-when two cells have surfaces which are in contact, resources on the surface of a cell may trigger a reaction in another cell, but because such resources are embedded on the surface of the cell, the other cell cannot consume them.)
Examiner note: Examiner consider the simulated stimulus is the chemical reaction which occurs when two cells are in contact.

Regarding claim 10  
Newman further teaches wherein the environment parameters define a volume requiring occupation by the cell body. (See ¶ 89- A virtual "environment" can include a computer simulation analogue, possibly abstracted, of a biological cellular environment. The term "environment", as used herein, can reference both extracellular and intracellular environments, and thereby encompasses the entirety of the space or volume occupied by one or more virtual cells in the simulation system as well as the virtual space in which the cells are placed.)

Regarding claim 11  
Newman further teaches wherein the environment parameters define a volume prohibiting occupation by the cell body. (see ¶ 192- If all adjacent positions are already occupied and/or there is no physical space to allow additional cells to occupy, operation rules can prevent a cell from dividing. Such operation rules can supersede other factors, such as division and/or growth potential exceeding a predetermined threshold for meeting a division and/or growth action rule requirement.)

Regarding claim 12  
Newman further teaches wherein the environment parameters 1) define a volume, (see ¶ 319- a virtual cell may be modeled as a collection of one or more cellular subunits ("subunits") with both physical and metabolic roles. Subunits may be physically represented as spheres ("subspheres") defining a cell's volume, mass, shape, and location, with connections between spheres providing a cell's mechanical properties: elasticity, rigidity, and plasticity.)
 2) enable growth of the cell body within the volume, (see ¶ 192- if a cell grows, its overall size (e.g., circumference, volume, mass, etc.) is increased)
and 
3) prohibit growth of the cell body outside of the volume following occupation of the cell body within the volume.(see ¶ 192- If all adjacent positions are already occupied and/or there is no physical space to allow additional cells to occupy, operation rules can prevent a cell from dividing. Such operation rules can supersede other factors, such as division and/or growth potential exceeding a predetermined threshold for meeting a division and/or growth action rule requirement.)

Regarding claim 13  
Newman further teaches wherein the environment parameters include at least one of a maximum thickness of the cell body, a minimum thickness of the cell body, and a growth direction.(see ¶ 433- Biologically, cell size can be constrained by the physical characteristics of the cell membrane and other necessary structures. In the bag-of-marbles model, the minimum cell size is that of a single subsphere. For multi-subsphere cells, a single subsphere determines minimum cell thickness. See  E3.6.14 Growth Rules and see ¶ 609 -The user can specify rules which determine how a cell grows. Each rule specifies the resource used for growth, a threshold for that resource which when crossed will cause the cell to consume the resource and add a new subunit, and optionally, a direction which will indicate where the new subunit is to be located. If a direction is specified, the new subunit is placed at the periphery of the cell in the direction indicated, otherwise the subunit is placed at the center of mass of the cell. See Example: TABLE-US-00065)


Regarding claim 14  
Newman further teaches detecting a violation of the environment parameters, the violation including at least one of 1) a failure of the cell body to occupy a required volume, (see ¶ 396- detecting cell boundaries so that cell bodies do not simultaneously occupy the same space and/or so that overlapping cell boundaries can be resolved during a stepPhysics function. 
Examiner note: Examiner consider the overlapping is the violation since they do not occupy their own space.

2) an occupation of a prohibited volume, (see ¶ 399- free-space model with realistic cell division must either accept that new cells overlap by more than 25% of their radii)
and 
3) failure to connect a start location and an end location via the cell body.(see ¶ 430- In other arrangements, intracellular subspheres need not be connected to other subspheres (e.g., the cell can be pulled apart without breaking adhesion bonds between subspheres FIG. 37, "0 connections)



Regarding claim 15 
Newman further teaches modifying the cell body includes modifying the cell body to correct the violation. (see ¶ 396- detecting cell boundaries so that cell bodies do not simultaneously occupy the same space and/or so that overlapping cell boundaries can be resolved during a stepPhysics function; (iii) moving cells within free-space, (iv) adhering cells to one another so that some cells are considered attached;)


Regarding claim 16  
Newman further teaches modifying the cell body includes adding further successive cells to the cell body, the location of the further successive cells being determined based on the environment parameters and the at least one force. (See ¶ 413 - In a second scenario depicted in FIG. 16C and FIG. 16D, adding adhesion between A and G changes the respective cells' behavior as well as how the remaining cells are affected by an applied force. Adhesion connections can be configured to occur between multiple cells, for example, one cell can be independently connected to many cells. For example, Cell A can be directly connected to adjacent cells B and G, and so it may take more force to pull and/or push cell A since two other cells would also have to be moved. see ¶ 419-a cell position can be calculated with reference to other cells to which the cell is connected (e.g., in a multicellular tissue) and movement of the tissue and/or the cell can be integrated such that calculation of any individual cell position (e.g., following movement) can be in reference to that of that of the other cells (e.g., other cells in a multicellular tissue, other cells in a cell cluster, etc.). For example, the plurality of connections that can associate cells to other cells, can determine the relative position between the cells)



Regarding claim 17  
Newman further teaches modifying the cell body includes removing a subset of the successive cells from the cell body, the subset being determined based on the environment parameters and the at least one force.(see ¶ 78-80- Intercellular adhesion forces can also be calculated between subspheres of a first virtual cell and subspheres of a second virtual cell. And killing or removing cells from the virtual tissue, and applying the updating and repeating steps until the tissue returns to a state of homeostasis. See ¶ 109- Homeostasis" refers to the ability or tendency of an organism or cell to maintain a relatively 

Examiner note: Examiner consider determining the state of homeostasis in response to its environmental parameters and at least one force. Under the broadest reasonable sense, the examiner consider Virtual tissue as the group of cells that contains the subset of successive cells.   



Regarding claim 18  
Newman further teaches calculating locations for the successive cells, comprising:
selecting an existing cell of the cell body;(see ¶ 401 and fig 12 element 178 –resolving existing cell)

defining a growth direction from the existing cell to an end location; (see E3.6.14 Growth Rules and see ¶ 609 The user can specify rules which determine how a cell grows. Each rule specifies the resource used for growth, a threshold for that resource which when crossed will cause the cell to consume the resource and add a new subunit, and optionally, a direction which will indicate where the new subunit is to be located. If a direction is specified, the new subunit is placed at the periphery of the cell in the direction indicated, otherwise the subunit is placed at the center of mass of the cell.

determining a set of locations for potential new cells adjacent to the existing cell; (see ¶ 390-modeling of virtual phenotypes by the ontogeny engine can be performed using a discrete-based environment space organized as a three-dimensional, uniformly divided grid, called "grid space". In this embodiment, uniform spherical shapes represent the cells, with one such spherical cell positionable at each individual grid location. Therefore, adjacent cells are positioned a predetermined and fixed distance from a given cell and can only be in any of the 26 adjacent locations.)

selecting one of the set of locations based on at least one of: 1) a relative deviation from the growth direction, and 2) strain exhibited by a face of the existing cell.(see ¶ 610-611- ECM Production Rules can control how cells produce ECM into the environment. In order for cells to produce ECM, at least one production rule must be defined. Direction allows choosing a direction of toward, away, perpendicular, or at a specific angle with respect to a specific resource within the cell, or it can be random. A selected direction may cause a cell or collection of cells to send external products in the selected direction relative to the LHI (LOCATION HIGHEEST INFLUENCE)

Examiner note: User can select the location relative to the location of highest influence. The amount of ECM produced shows the relative deviation from the growth direction.



Regarding claim 19  
Newman further teaches wherein each of the successive cells and the at least one initial cell defines a respective volume within the simulated environment. (See ¶ 319- a virtual cell may be modeled as a collection of one or more cellular subunits ("subunits") with both physical and metabolic roles. Subunits may be physically represented as spheres ("subspheres") defining a cell's volume, mass, shape, and location, with connections between spheres providing a cell's mechanical properties: elasticity, rigidity, and plasticity. Cellular subunits also provide attachment points for intercellular adhesions between cells, adhesions between cells and ECM, or other entities in the environment.)



Regarding claim 20  
Newman further teaches wherein the geometry for the object corresponds to the respective volume of each of the successive cells and the at least one initial cell.(see ¶ 34-36 - the present invention proposes a method of computer-aided design of a 3D object modeled by cells, the cells being restrictions of geometries of the model; and a cell graph comprising relations between the cells, which relations capture a topology of the model. collecting cells adjacent to the selected cells according to the cell graph, see ¶ 74-75- A "cell" is a generic word for: volume, face, edge and vertex. The set of cells may be equipped with an oriented graph structure capturing the " . . . is bounded by . . . " relationship and named the "cell graph". So, elementary relationships are: "a volume is bounded by faces



Regarding claim 22  
Newman further teaches determining completion of the cell body based on 1) an indication that at least one expression involving the environment parameters evaluate to true,(see ¶ 595- We can model translation more accurately by replacing template molecules as products and allowing decay alone to reduce template molecule availability: 
M1t+1.0 E=M1+M1t; 
M2t+2.0 E+1.0 A=M2+M2t 

Examiner note: Examiner consider the above condition is the expression involving the environment parameters to evaluate to true.

and 
2) an indication that the modification of the cell body has decreased below a threshold. (see ¶ 183-the dynamic adjustment module 24 can systematically and/or randomly alter the control region parameters (e.g., simulating constitutively active expression of a gene, simulating a gene "knock-out" or 



Regarding claim 23  
Newman further teaches wherein defining the geometry for the object is in response to the determined completion. (see ¶ 152- when using a model where the cells are allowed to adopt positions in free-space, and assume a variety of sizes or shapes, see ¶ 419 -cell position can be calculated with reference to other cells, such as connected cells, or as an absolute position in the virtual environment. For example, a cell can be tracked during simulation with reference to the cell's absolute position in the general environment space)

Examiner note: Examiner consider the tracking the cell (or object) during simulation determines the geometry of a cell for a location. 

Regarding claim 24  
Newman further teaches determining an immediate strain parameter and a strain concentration parameter for each cell of the cell body, the immediate strain parameter indicating a degree of simulated strain at the cell;(see ¶ 173- the configured halting condition can be a condition in which a degree of change (of one or more parameters) between a current step boundary and a next step boundary is less than a threshold degree of change. For example, a simulated biological process can be configured 

Examiner note: Applicant has not defined clearly about the immediate strain parameter. Under the broadest reasonable sense, examiner consider the halting condition as the condition for determining the immediate strain parameter.

modifying the strain concentration parameter for each cell based on the corresponding immediate strain parameter and strain concentration parameters of neighboring cells.(see ¶ 182- the dynamic adjustment module can be configured to recognize instances (e.g., at step boundaries, at a stop boundary, etc.) wherein criteria are met for generating a second or multiple simulation sessions. For example, the dynamic adjustment module can be configured to automatically spawn a second simulation following or to run concurrently with a first simulation (decision block 312). In such embodiments, the routine 300 may then continue at block 304, wherein the receive module receives configurable simulation information)

Examiner note: Examiner consider the corresponding immediate strain parameter and strain concentration parameters of neighboring cells associated with the first simulation run. The modified strain concentration parameter for another cell corresponds to the next simulation run.



Regarding claim 25  
Newman further teaches determining the degree of simulated strain at the cell based on an effect on the cell, the effect being related to the simulated stimulus. (see ¶ 76-the physical interaction rules can include rules for calculating intercellular forces, based on the degree of overlap between or among the virtual cells, and for resolving cell overlap during a stepPhysics operation. In other embodiments the physical interaction rules can include rules for calculating a separation distance between two or more virtual cells, and for resolving adhesion connections between the two or more separated virtual cells during a stepPhysics operation)


Examiner note: Examiner consider the degree of simulated strain is the intercellular forces between the cell based on the degree of overlap between or among the virtual cells.

Regarding claim 26  
Newman further teaches simulating at least one of a strain, a stress, and a displacement in reaction to the simulated stimulus. (See ¶ 410- cell translocation can also affect a phenotype when external forces are applied. For example, possible effects can include rotation, deformation, displacement of a cellular mass, separation of cells, etc.)


Regarding claim 27  
Newman further teaches selectively spawning new cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification. (see ¶ 187- The "stepCells" function (block 40) is configured to update and/or refresh cell activity functions that are poised to be affected at that step, including gene activity, gene response, intracellular and intercellular signaling, etc.. For example, the metabolic equations and correlating changes in activity level of gene units can be applied to produce a "new cell state" for each cell.)



Regarding claim 28  
Newman further teaches selectively terminating cells based on a measure of at least one simulated chemical at cells of the cell body. (See ¶ 362-363- a cell can die by necrosis, e.g., death by physical trauma, "messy death", etc. The result of death should be the natural product of the conditions that led to death. Once a cell has died and the concentration of a configured removal trigger resource has dropped to 0 (or below some threshold) the cell is removed from the simulation and any remaining contents are dumped into the environment. For an apoptotic cell, pathways can be included that ensure that the delay resource is sufficiently high at the time of cell death and cleanup processes are in place such that there are no inflammatory contents left in the cell when it is removed)


Regarding claim 29  
Newman further teaches terminating cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification. (See ¶ 186-The "killCells" function can be configured to trigger cell death, eliminate dead cells from the virtual environment/tissue, or both. When the killCells function is configured to eliminate virtual cells from the virtual environment/virtual tissue, the cells that are removed are the cells for which a cell death criterion was met (e.g., death gene unit activated, loss of activation of an essential gene unit, etc.) in the previous cell advancement step. Alternatively, the killCells function may be configured such that a protocol message removes cells from the virtual environment/virtual tissue immediately upon reaching a cell death criterion. See ¶ 655-Upon being marked for death, the cell can begin a countdown to be removed from the simulation and so will no longer be involved in any physical interactions. In one embodiment, this countdown is satisfied 



Regarding claim 30  
Newman teaches a method of defining geometry of an object, (see ¶ 581-583- The <InitialShape> tag allows a user to determine the initial shape of cells in a particular cell line. In some embodiments, a <Spherical> tag option specifies a style with initialized cells are close packed subunits in a spherical manner. The <InitialSize> tag option specifies the number of sub-spheres in the initial cell placed in the environment at the beginning of the simulation) comprising:

generating a simulated environment including an assembly; (see ¶ 73-The method can further include placing at least one virtual cell in the virtual environment)
Examiner note: Examiner consider the group of virtual cells form the assembly in the virtual environment.

defining a start location and an end location within the simulated environment; (see 419-cell position can be calculated with reference to other cells, such as connected cells, or as an absolute position in the virtual environment. For example, a cell can be tracked during simulation with reference to the cell's absolute position in the general environment space. If the cell moves, its new location can be recalculated as a function of that translocation across the total space. For instance, if two cells are connected by a positional connection, the connection information generated during simulation can include information relating to a separation distance between the cells as well as a relative direction. In this way, cells can have a "position" relative to other cells. By treating one cell, in a group of cells, as anchored to an absolute position in the environment, absolute positions can be calculated for the remaining cells. 

generating at least one initial cell at the start location;(see ¶ 73-The method can further include placing at least one virtual cell in the virtual environment.see ¶ 564-567 The Simulation contains a Cells tag, which contains multiple cell definitions, along with associated names. Thus, an arbitrary number of distinct cell lines, each with independent genomes, metabolism, initial size, initial contents, initial locations, subunit size and density, and all other parameters associated with cell definition. Initial locations for placing each cell type are also specified. The Cell tag encompasses various virtual cell parameters, described below in E.3.6.1 to E.3.6.15: see TABLE-US-00041)

calculating locations for successive cells, the locations being 1) adjacent to at least one of another successive cell and the at least one initial cell, (see ¶ 390-modeling of virtual phenotypes by the ontogeny engine can be performed using a discrete-based environment space organized as a three-dimensional, uniformly divided grid, called "grid space". In this embodiment, uniform spherical shapes represent the cells, with one such spherical cell positionable at each individual grid location. Therefore, adjacent cells are positioned a predetermined and fixed distance from a given cell and can only be in any of the 26 adjacent locations.)

and 
2) a function of environment parameters; (see 419-cell position can be calculated with reference to other cells, such as connected cells, or as an absolute position in the virtual environment. For example, a cell can be tracked during simulation with reference to the cell's absolute position in the general environment space. If the cell moves, its new location can be recalculated as a function of that translocation across the total space)

generating the successive cells to form a cell body including the at least one initial cell, (See ¶ 316 and fig 5- fig5 shows interactions between gene units and gene unit products within a virtual cell and in a neighboring virtual cell in accordance with an embodiment of the disclosure. The two cells, with their interior environments, are indicated at 82 and 84 and separated by outer "membranes" 83 and 85 to define an intercellular space 86 between the two cells. See ¶ 346-348-for free-space modeling, the following are considered: (iv) adhering cells to one another so that some cells are considered attached;)
Examiner note: Examiner consider the adhering cells forms the cell body which includes at least one initial virtual cell and neighboring cells. The interactions between gene units and gene unit products forms the successive cells.

 the cell body extending from the start location to the end location and including a portion adjacent to the assembly;(see ¶ 396- detecting cell boundaries so that cell bodies do not simultaneously occupy the same space and/or so that overlapping cell boundaries can be resolved during a stepPhysics function; see ¶ -419-cell position can be calculated with reference to other cells, such as connected cells, or as an absolute position in the virtual environment. For example, a cell can be tracked during simulation with reference to the cell's absolute position in the general environment space. If the cell moves, its new location can be recalculated as a function of that translocation across the total space. For instance, if two cells are connected by a positional connection, the connection information generated during simulation can include information relating to a separation distance between the cells as well as a relative direction. In this way, cells can have a "position" relative to other cells. By treating one cell, in a group of cells, as anchored to an absolute position in the environment, absolute positions can be calculated for the remaining cells. Thus, if a single cell is moved such that a group of cells moves with it, the absolute anchor position can be recalculated, without requiring recalculation of the relative connections between the individual cells. See ¶ 916-917-If a portion of the cell (i.e., one or more subspheres) is not in contact with the membrane, then its reception of signal is dramatically reduced compared to a cell in more complete contact with the membrane. The metabolic equation below moderates this by relying on a signal 


modifying the cell body in response to at least one simulated force applied to the cell body; (see 412-413-FIGS. 16A-16D are schematic block diagrams illustrating modeled distribution of forces among solid-spheres upon application of force to one of a group of connected solid-spheres, in the absence (16A and 16B) and presence (16C and 16D) of end-to-end sphere connections in accordance with en embodiment of the disclosure. As illustrated in FIGS. 16A and 16B: if a string of cells, labeled A through G are connected, but the string of cells is bent such that A and G have immediate physical proximity but are not directly connected, then pushing A away from G will not directly affect G. Instead A would drag B along with it and B would drag C and so on. Eventually G might be dragged along, but only when affected by a force from cell F. In a second scenario depicted in FIG. 16C and FIG. 16D, adding adhesion between A and G changes the respective cells' behavior as well as how the remaining cells are affected by an applied force. Adhesion connections can be configured to occur between multiple cells, for example, one cell can be independently connected to many cells. For example, Cell A can be directly connected to adjacent cells B and G, and so it may take more force to pull and/or push cell A since two other cells would also have to be moved.)
and
defining a geometry for an object based on a geometry of the cell body. (See Newman para 404-420 and 14B- the stepPhysics function can be configured to carry out a predetermined number of cell position adjustments designed to reduce the extent of overlap or overshoot, such that changes in volume and position from division, growth, or death preserve overall cell shape and intercellular contact. During and/or following cell division events, adhesion connections between cells can be resolved. In one embodiment, the proximity of the associated cell's surface to the surfaces of the new daughter cells can be . Following a cell-division event, the stepPhysics function can determine if the connecting neighboring cell is closer to the surface of one of the daughters than the other. The closest daughter cell can be assigned the already established adhesion connection. Cell connections/adhesions can be modeled as a mathematical graph where the cells are represented by vertices and the connections represented by edges. Cell position can be calculated with reference to other cells, such as connected cells, or as an absolute position in the virtual environment. For example, a cell can be tracked during simulation with reference to the cell's absolute position in the general environment space. If the cell moves, its new location can be recalculated as a function of that translocation across the total space. For example, the plurality of connections that can associate cells to other cells, can determine the relative position between the cells. For instance, if two cells are connected by a positional connection, the connection information generated during simulation can include information relating to a separation distance between the cells as well as a relative direction. see ¶ 556-The growth of the simulated cells and other objects can be physically constrained by specifying a container. Containers can define physical entities within the simulation environment. In one embodiment, containers are considered in physical resolution calculation during stepPhysics operations in the same manner as other simulation objects (e.g., cells, ECM). Varying sizes and/or shapes of containers can be selectable when desired for a simulation. For example, a table container can be specified that has an infinite XZ plane at a configured Y coordinate such that the modeled objects in the simulation are constrained to the space above the plane. Other shaped container could be implemented, such as a dish container. In one embodiment, dish container can be configured as a virtual Petri dish with a specified radius centered at the specified X, Y, Z coordinates. In some embodiments, the dish container can have infinitely high walls so the modeled objects can extend infinitely along the Z coordinate.)

Examiner note: Examiner consider the container as the object that describes the geometry where one or more cells are attached/connected to form the cell body and the structure of the cell body defines the geometry.  Examiner consider the cell position and volume defines the geometry of an object that happens due to division, growth



Claim Rejections - 35 USC § 103
13.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.           Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Newman et al. (US 20100153082 A1) in view Deslandes (US 20080316204 A1).

Regarding claim 2  
Newman does not teach wherein a successive cell is adjacent to the face of an existing cell.

In the related field of invention, Deslandes teaches wherein a successive cell is adjacent to the face of an existing cell. (See ¶ 74- A "cell" is a generic word for: volume, face, edge and vertex. The set of cells may be equipped with an oriented graph structure capturing the " . . . is bounded by . . . " relationship and named the "cell graph". So, elementary relationships are: "a volume is bounded by faces", "a face is bounded by edges" and "an edge is bounded by vertices". See also para-146-147- collecting cells adjacent to the selected cells via the cell graph 21 and rules are predefined such that adjacent cells are collected up to a given order in the cell graph 21.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of computer-implemented modeling of a biological event as disclosed by Newman to include wherein a successive cell is adjacent to the face of an existing cell as taught by Deslandes in the system of Newman in order to manage modeled objects in the field of computer-aided design (CAD) systems and computer-aided manufacturing (CAM).  (¶ 02)



Regarding claim 21  
Newman does not teach wherein defining the geometry for the object includes generating a modified geometry of the cell body, the modified geometry having a plurality of additional slant faces at the surface of the modified geometry.

However, Deslandes further teaches wherein defining the geometry for the object includes generating a modified geometry of the cell body, the modified geometry having a plurality of additional slant faces at the surface of the modified geometry. (See ¶ 94- s geometries 112 are rebuilt (step S400) by the system 1000, resulting in new geometries 52 and possibly new set of constraints 54. This step is based on the assumption that the modifications preserve the initial topology 110. See ¶ 100-101 - two behaviors may be expected from a cell motion. Referring now to FIG. 5: in some circumstances, the designer needs to move the support of the selected cell (default behavior 55 in FIG. 5) while in other circumstances, the cell is moved together with its boundary ("move with boundary" 57 in FIG. 5). For this purpose, a dedicated "move with boundary" option is available in the user interface, resulting in a modification as illustrated in FIG. 5. Such an option allows therefore for more flexibility at edition of the model. Accordingly, if the "move with boundary" option 57 is set, the cells bounding the selected cells are added to the set of selected cells. The set of rules used for collecting cells must ensure 




Conclusion

THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.           Claims 1-30 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Mechanical Model of Geometric Cell and Topological Algorithm for Cell Dynamics from Single-Cell to Formation of Monolayer Tissues with Pattern” 2015 Liang et al.,
Discussing a cell model and an efficient geometric algorithm for studying the dynamic process of tissue formation in 2D (e.g. epithelial tissues). The approach describes that improves upon previous methods by incorporating properties of individual 
US 20180147062 AY et al.
Discussing the method for creating a geometric design definition for 3D models designed to fit physical or digital template objects is disclosed. The 3D models can transform to fit specific physical or digital objects which are different from but topologically isomorphic to the original template objects based on visual or mathematical inputs.
PAT NO: US10510150 B2 Bozorgtabar et al.
Discussing the method of producing temporal cell trajectories using accurate cell segmentation.


16.             Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/PURSOTTAM GIRI/Examiner, Art Unit 2128              

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128